DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0342809) in view of Wang et al (2019/0222291).
Regarding claim 1.  Kim teaches a wireless device that is provided in a base station including a wireless control device (0009-0012 wherein BS is divided into Central Unit (CU) and a distribution unit (DU)) and a wireless device (0009-0012 wherein BS is divided into Central Unit and a distribution unit (DU)), the wireless device comprising:
a wireless unit that wirelessly transmits a signal including first information to identify an own device in a cell (0112 – wherein UE reports channel state information to CU through the source UE wherein channel state information includes identification information of CUs and DUs (e.g., DU_ID is the first information); and
a handover processing unit CU request handover of the UE),  (0108 – inter-CU handovers).
Kim does not explicitly teach the first wireless control device (e.g., CU1) transmits the acquired first information (e.g., DU ID) to a second wireless control device (e.g., second CU or CU2 or target CU).
However, Kim teaches inter-CU handover (0108) using UE measurement reports which include DU identification information and/or CU identification information (0112) but is silent with respect of the first CU transmitting the information to a second CU for performing processing related to HO.
Wang teaches UE measurement report includes identifier of beam used to for identifying DU or cell (0144).  As such, a cell that the beam belongs to may be determined according to the identifier of the beam.  For example, several bits in the identifier of the beam may be used for identifying a corresponding DU or cell (0218).  Wang teaches Inter-CU handover having a source DU under control of a source CU and a target DU under control of a target CU (figure 4, 0226-0228).  At step 408 the source CU transmits X2 handover request to the target CU (figure 4, 0233).  The X2 handover request message carries information necessary for the handover, e.g. HO reason, target cell ID which is used for identifying a corresponding DU (e.g., Target DU), UE context information, etc. (0234) and the target CU performs processing related to handover (0235 – target CU transmits bearer setup request to the target DU).
	Wang teaches base station having CU and DUs (figure 1, 0112, 0122).  Wang teaches UE reports DU ID and cell ID to the CU enabling the CU to perform handover according to cell ID (0143-0146, 0154 – identifier of a target cell and an identifier of the target DU).  The UE may report multiple beams belonging to different cells (0149).  The CU determines to handover UE according to measurement report (0169, 0185).  The UE reports measurement results which includes identifier of the beam and signal quality wherein the identifier of the beam may be used for identifying a corresponding DU or cell (0218).  Wang teaches handovers between different CUs using information regarding an identifier of a target cell and an identifier of the target DU (0226-0230).  The source CU transmits a handover request message to a target CU wherein the message includes target cell ID (0233-0236).

Regarding claim 11.  Kim teaches a communication method performed by a wireless device (0009-0012 wherein BS is divided into Central Unit and a distribution unit (DU) (e.g., wireless device)), the method comprising:
transmitting a radio signal including first information to identify an own device in a cell managed by the wireless device (0112 – wherein UE reports channel state information to CU through the source UE wherein channel state information includes identification information of CUs and DUs (e.g., DU_ID is the first information); and
performing processing related to handover (0115 – CU request handover of the UE).
Kim does not explicitly teach acquiring, through a terminal device (e.g., UE), the first information (e.g., DU ID) transmitted from another wireless device of another BS as a HO destination; transmitting, through the wireless control device (e.g., first CU), the acquired first information (DU ID) to another wireless control device (e.g., second CU) of another BS.
However, Kim teaches inter-CU handover (0108) using UE measurement reports which include DU identification information and/or CU identification information (0112) 
Wang teaches UE measurement report includes identifier of beam used to for identifying DU or cell (0144).  As such, a cell that the beam belongs to may be determined according to the identifier of the beam.  For example, several bits in the identifier of the beam may be used for identifying a corresponding DU or cell (0218).  Wang teaches Inter-CU handover having a source DU under control of a source CU and a target DU under control of a target CU (figure 4, 0226-0228).  At step 408 the source CU transmits X2 handover request to the target CU (figure 4, 0233).  The X2 handover request message carries information necessary for the handover, e.g. HO reason, target cell ID which is used for identifying a corresponding DU (e.g., Target DU), UE context information, etc. (0234) and the target CU performs processing related to handover (0235 – target CU transmits bearer setup request to the target DU).
	Wang teaches base statin having CU and DUs (figure 1, 0112, 0122).  Wang teaches UE reports DU ID and cell ID to the CU enabling the CU to perform handover according to cell ID (0143-0146, 0154 – identifier of a target cell and an identifier of the target DU).  The UE may report multiple beams belonging to different cells (0149).  The CU determines to handover UE according to measurement report (0169, 0185).  The UE reports measurement results which includes identifier of the beam and signal quality wherein the identifier of the beam may be used for identifying a corresponding DU or cell (0218).  Wang teaches handovers between different CUs using information regarding an identifier of a target cell and an identifier of the target DU (0226-0230).  The source CU transmits a handover request message to a target CU wherein the message includes target cell ID (0233-0236).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to include an identifier of a target DU in an X2 handover request message as taught by Wang in order to enable the target CU perform processing related to handover thereby optimizing Inter-CU handovers.
Regarding claim 2  Kim teaches a signal receiving unit that receives a signal that is generated by the wireless control device, and that includes a signal including a signal of a wireless control layer in which the first information is set, wherein the wireless unit transmits a radio signal based on the signal received by the signal receiving unit (0042 – higher layer signaling includes RRC signaling, 0056 – base station divided into upper protocol and lower protocol, 0065 – the CU may configure at least one network function among RRC (e.g,. RRC is a wireless control layer), PDCP, RLC and MAC, figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer) and PDCP network functions).
Wang teaches RRC function implemented on the CU (figure 1, 0123, 0130,0135, 0137, 0146-0147) and MAC and PHY are implemented on the DU (figure 1, 0123, 0142, 0146, 0148-0149).
Regarding claim 3.  Kim teaches a signal receiving unit that receives a signal that is generated by the wireless control device and that includes a signal of a wireless control Layer in which the first information is set; and a processing unit that performs processing of a layer lower than the wireless control layer with respect to the signal figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer) and DU includes PHY network interface (e.g., a lower layer than the wireless control layer).
Wang teaches RRC function implemented on the CU (figure 1, 0123, 0130,0135, 0137, 0146-0147) and MAC and PHY are implemented on the DU (figure 1, 0123, 0142, 0146, 0148-0149).
Regarding claim 4.  Kim teaches a signal receiving unit that receives a first signal that includes a signal of a wireless control layer generated by the wireless control device; a generating unit that generates a second signal including a signal of the wireless control layer in which the first information is set (figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer)); and a processing unit that performs processing of a layer lower than the wireless control layer with respect to the first signal and the second signal, wherein the wireless unit transmits a radio signal based on the signal processed by the processing unit (figure 3, 0069-0070, 0077 –DU includes PHY network interface (e.g., a lower layer than the wireless control layer).
Wang teaches RRC function implemented on the CU (figure 1, 0123, 0130,0135, 0137, 0146-0147) and MAC and PHY are implemented on the DU (figure 1, 0123, 0142, 0146, 0148-0149).
Regarding claim 5.  Kim teaches a signal receiving unit that receives a signal that is generated by the wireless control device, and that includes a signal of a media access control (MAC) layer including the first information, wherein the wireless unit figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer), MAC layer).
Wang teaches RRC, PDCP, RLC and MAC layers implemented on the CU (figure 1, 0123, 0130,0135, 0146-0147) and/or MAC and PHY can be implemented on the DU (figure 1, 0123, 0135, 0142, 0146, 0148-0149).
Regarding claim 6.  Kim teaches a signal receiving unit that receives a signal of a MAC layer that is generated by the wireless control device; and a setting unit that sets the first information in the signal of the MAC layer received by the signal receiving unit, wherein the wireless unit transmits a radio signal based on the signal of the MAC layer in which the first information is set by the setting unit (figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer), MAC layer).
Wang teaches RRC, PDCP, RLC and MAC layers implemented on the CU (figure 1, 0123, 0130,0135, 0146-0147) and/or MAC and PHY can be implemented on the DU (figure 1, 0123, 0135, 0142, 0146, 0148-0149).
Regarding claim 7.  Kim teaches a signal receiving unit that receives a signal of a layer higher than the MAC layer that is generated by the wireless control device; and a setting unit that performs processing of the MAC layer with respect to the signal received by the signal receiving unit, and that sets the first information in the signal subjected to the processing of the MAC layer, wherein the wireless unit transmits a radio signal based on the signal of the MAC layer in which the first information is set (figure 3, 0069-0070, 0077 – CU includes RRC (e.g,. RRC is a wireless control layer which is higher than the MAC layer), MAC layer).
.g., RRC is higher than the MAC layer), PDCP, RLC and MAC layers implemented on the CU (figure 1, 0123, 0130,0135, 0146-0147) and/or MAC and PHY can be implemented on the DU (figure 1, 0123, 0135, 0142, 0146, 0148-0149).
Allowable Subject Matter
2.	Claims 8 and 10 are allowed.
Response to Arguments
3.	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
	Applicant generally argues Kim in view of Wang do not teach the first wireless control device (e.g., CU1) transmits the acquired first information (e.g., DU ID) to a second wireless control device of another base station (e.g., second CU or CU2 or target CU).
The Examiner disagrees.  Kim teaches inter-CU handover (0108) using UE measurement reports which include DU identification information and/or CU identification information (0112) but is silent with respect of the first CU transmitting the information to a second CU for performing processing related to HO.
Wang teaches UE measurement report includes identifier of beam used to for identifying DU or cell (0144).  As such, a cell that the beam belongs to may be determined according to the identifier of the beam.  For example, several bits in the identifier of the beam may be used for identifying a corresponding DU or cell (0218).  Wang teaches Inter-CU handover having a source DU under control of a source CU and a target DU under control of a target CU (figure 4, 0226-0228).  At step 408 the source CU transmits X2 handover request to the target CU (figure 4, 0233).  The X2 handover request message carries information necessary for the handover, e.g. HO reason, target cell ID which is used for identifying a corresponding DU (e.g., Target DU), UE context information, etc. (0234) and the target CU performs processing related to handover (0235 – target CU transmits bearer setup request to the target DU).
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646